


110 HRES 1169 IH: Expressing the sense of the House of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1169
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Lewis of
			 California (for himself, Mr.
			 Towns, Mr. Meek of
			 Florida, Mrs. Maloney of New
			 York, Mr. Hinchey,
			 Ms. Lee, Ms. Jackson-Lee of Texas,
			 Mr. Ellison,
			 Mr. Honda,
			 Mrs. Christensen,
			 Mr. Rangel,
			 Ms. Sutton,
			 Mr. Payne,
			 Mr. Cohen,
			 Mr. Jackson of Illinois,
			 Mr. Conyers,
			 Ms. Bordallo,
			 Mr. Kucinich,
			 Mr. Jefferson,
			 Mr. Michaud,
			 Ms. Kilpatrick,
			 Mr. Butterfield,
			 Mr. Davis of Alabama,
			 Mr. Wynn, Mr. Hastings of Florida,
			 Mr. Fattah,
			 Ms. Watson,
			 Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Miller of North Carolina,
			 Mr. McGovern,
			 Mr. Frank of Massachusetts,
			 Mr. Gutierrez,
			 Mr. Rush, Mr. Baca, Mr.
			 Clyburn, Ms. Zoe Lofgren of
			 California, Ms.
			 Schakowsky, Mr. Watt, and
			 Mr. Johnson of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the
			 Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should become an international human
		  rights leader by ratifying and implementing certain core international
		  conventions.
	
	
		Whereas the United States has played a leading role in
			 developing global human rights standards since the country's inception;
		Whereas the United States Bill of Rights, the first ten
			 amendments to the U.S. Constitution, are among the guiding principles which
			 helped develop the Universal Declaration of Human Rights;
		Whereas Eleanor Roosevelt, wife of President Franklin
			 Delano Roosevelt, led the United States delegation and the United Nations (UN)
			 in drafting the Universal Declaration of Human Rights;
		Whereas, December 10, 2008, will mark the 60th anniversary
			 of the Universal Declaration of Human Rights;
		Whereas the United Nations General Assembly also adopted
			 the International Covenant on Economic, Social and Cultural Rights and the
			 International Convenant on Civil and Political Rights in 1966;
		Whereas the world will celebrate the 201st anniversary of
			 the abolition of the transatlantic slave trade on May 1, 2008;
		Whereas, on January 1, 2008, the United States recognized
			 the 145th anniversary of the Emancipation Proclamation;
		Whereas the United States continues to make legislative
			 amendments that improve the rights of all Americans; these include the 13th
			 Amendment in 1865, the Civil Rights Act of 1866, the 14th Amendment, the 19th
			 Amendment, the Equal Pay Act of 1963, the Civil Rights Act of 1964, the Voting
			 Rights Act of 1965, the Age Discrimination in Employment Act of 1967, the Civil
			 Rights Restoration Act of 1988, the Americans with Disabilities Act of 1990,
			 the Civil Rights Act of 1991, and the Voting Rights Act Reauthorization of
			 2006;
		Whereas the development of human and civil rights
			 standards and protections requires constant review and attention;
		Whereas the UN Millennium Development Goals set forth a
			 fifteen-year plan to combat poverty, hunger, disease, illiteracy, environmental
			 degradation and discrimination;
		Whereas there are as many as 27 million people around the
			 world who remain enslaved;
		Whereas the United States has supported the adoption of
			 the Universal Declaration of Human Rights in the UN General Assembly and has
			 ratified significant international human rights treaties that include the
			 International Conventions on the Elimination of Racism and Discrimination, on
			 the Prevention and Punishment of the Crime of Genocide, and against Torture and
			 other Cruel, Inhuman or Degrading Treatment or Punishment and the International
			 Covenant on Civil and Political Rights;
		Whereas the United States has ratified two of the eight
			 fundamental conventions outlined by the International Labor
			 Organization (ILO) including the Abolition of Forced Labour, and the
			 Prohibition and Immediate Action for the Elimination of the Worst Forms of
			 Child Labour;
		Whereas the United States has also ratified the Optional
			 Protocol to the Convention on the Rights of the Child on the Sale of Children,
			 Child Prostitution and Child Pornography, and the Optional Protocol to the
			 Convention on the Rights of the Child on the Involvement of Children in Armed
			 Conflicts;
		Whereas the United States is expected to be a regional and
			 global leader in the international civil and human rights movement; and
		Whereas the United Nations headquarters are located in New
			 York City, and the Organization of American States is headquartered in
			 Washington, DC: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 recommits to fighting discrimination, xenophobia, human and civil rights abuses
			 in both domestic and foreign policy;
			(2)the United States
			 should give thorough review to domestic policy and legislative proposals that
			 would improve the rights and lives of marginalized communities within the
			 United States;
			(3)the Senate should
			 give its advice and consent to the ratification of the UN Covenant on Economic,
			 Social and Cultural Rights, the UN Convention on the Elimination of All Forms
			 of Dicrimination Against Women and its Optional Protocol, the UN Convention on
			 the Rights of the Child, the UN Convention on the Rights of Persons with
			 Disabilities and its Optional Protocol, the UN Convention for the Protection of
			 All Persons from Enforced Disappearance, the First Optional Protocol to the UN
			 Covenant on Civil and Political Rights and the Optional Protocol to the UN
			 Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or
			 Punishment;
			(4)the United States
			 Senate should give its advice and consent to the ratification of the ILO
			 Convention on Forced or Compulsory Labour, the ILO Convention on Freedom of
			 Association and Protection of the Right to Organise, the ILO Convention on the
			 Right to Organise and Collective Bargaining, the ILO Convention on Equal
			 Remuneration, the ILO Convention on Discrimination in Respect of Employment and
			 Occupation, and the ILO Convention on the Minimum Age for Admission to
			 Employment;
			(5)the United States
			 should fully support the Inter-American human rights system, especially
			 hemispheric conventions regarding the rights of all persons, women, children,
			 the disabled, marginalized communities, and the right to freedom of expression;
			 and
			(6)it is the policy
			 of the United States to oppose slavery, torture, racism, discrimination, and
			 xenophobia in all forms.
			
